           Case 1:20-cv-01589-JLT Document 12 Filed 06/15/21 Page 1 of 3


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RICHARD ELIAS AMARO,             )                 Case No.: 1:20-cv-1589 JLT
                                      )
12            Plaintiff,              )                 ORDER LIFTING THE STAY
                                      )
13       v.                           )                 ORDER AMENDING THE SCHEDULING
                                      )                 ORDER
14   COMMISSIONER OF SOCIAL SECURITY,
                                      )
15            Defendant.              )
                                      )
16                                    )

17           This action was stayed due to the Commissioner’s inability to prepare a certified copy of the

18   administrative record with limitations caused by the COVID-19 pandemic. (See Doc. 3 at 4.) General

19   Order No. 615 allows the stay to be lifted when “i) the Commissioner files a proof of service showing

20   that the CAR has been served on Plaintiff; or ii) the Commissioner files the CAR.” The Commissioner

21   has now filed the certified administrative record. (Doc. 11.) Accordingly, the Court ORDERS:

22           1.     The stay imposed by General Order No. 615 is LIFTED;

23           2.     Within 45 days of service of this order, the plaintiff shall file the motion for summary

24   judgment;

25           3.     Within 45 days after service of plaintiff’s opening brief, the defendant shall file the

26   responsive brief;

27           4.     Within 15 days after filing of defendant’s brief, the plaintiff shall file the optional

28   reply brief;

                                                        1
           Case 1:20-cv-01589-JLT Document 12 Filed 06/15/21 Page 2 of 3


1            5.      Any motion for attorney fees shall be filed within 30 days after entry of final judgment.

2    Opposition or a statement of non-opposition shall be filed within 30 days thereafter.

3            6.      All references to the record and all assertion of fact must be accompanied by citations

4    to the record. The opening and responsive brief shall contain the following:

5                    (a)    A description of the plaintiff's alleged physical or emotional impairments,

6    including when the plaintiff contends the impairments became disabling, and how these impairments

7    disable the plaintiff from work;

8                    (b)    A summary of all relevant medical evidence, including an explanation of the

9    significance of clinical and laboratory findings and the purpose and effect of prescribed medication

10   and therapy;

11                   (c)    A summary of the relevant testimony at the administrative hearing;

12                   (d)    A recitation of the defendant's findings and conclusions relevant to the

13   plaintiff’s claims;

14                   (e)    A short, separate statement of each of the plaintiff’s legal claims stated in terms

15   of the insufficiency of the evidence to support findings of fact or reliance upon an erroneous legal

16   standard; and

17                   (f)    Argument separately addressing each claimed error. Argument in support of

18   each claim of error must be supported by citation to legal authority and explanation of the application

19   of such authority to the facts of the particular case. Briefs that do not substantially comply with these

20   requirements will be stricken.

21           7.      Requests for modification of this briefing schedule must be made by written stipulation

22   or motion and will be granted only for good cause. A request for a modification brought on the filing

23   deadline, will be looked upon with disfavor. Local Rule 144(d).

24   ///

25   ///

26   ///

27   ///

28   ///

                                                         2
           Case 1:20-cv-01589-JLT Document 12 Filed 06/15/21 Page 3 of 3


1           8.      Violations of this order or of the federal rules of procedure or the Local Rules may

2    result in sanctions pursuant to Local Rule 110.

3
4    IT IS SO ORDERED.

5       Dated:     June 15, 2021                            _ /s/ Jennifer L. Thurston
6                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
